Case 2:19-cv-00159-HYJ-MV ECF No. 60, PageID.260 Filed 08/16/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


RICHARD J. HILL,

          Plaintiff,                          Case No. 2:19−cv−159

    v.                                        Hon. Hala Y. Jarbou

JUSTIN WONCH, et al.,

          Defendants.
                                       /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):     Scheduling Conference
Date/Time:              September 21, 2021 03:00 PM
Magistrate Judge:       Maarten Vermaat
Place/Location:         by telephone

Counsel will use the Court's conference line: 866−434−5269, Access Code
6087272

                                           MAARTEN VERMAAT
                                           U.S. Magistrate Judge

Dated: August 16, 2021           By:        /s/ C. A. Moore
                                           Courtroom Deputy
